Exhibit 10.1

November 28, 2007

Mr. Bruce A. Williamson

79 Wincrest Falls

Cypress, Texas 77429

 

  Re: Termination of Employment Agreement and Supplemental Benefits Agreement

Dear Bruce:

This letter is written to document certain agreements between Dynegy Inc.
(“Dynegy”) and you regarding your employment agreement with Dynegy, dated
October 18, 2002, and as subsequently amended (the “Employment Agreement”), and
your eligibility to receive certain benefits, as discussed below.

I. Employment Agreement

Both Dynegy and you have determined that continued maintenance of your
Employment Agreement after the expiration of its current Term (as defined in the
Employment Agreement) on December 31, 2007, is no longer required with respect
to your employment with Dynegy or one of its subsidiaries or affiliates
(collectively, the “Company”). Accordingly, this letter serves as formal written
notice by Dynegy and you, pursuant to Paragraph 2(a) of the Employment
Agreement, that both parties have hereby elected to not extend the Term of the
Employment Agreement. As a result, the Employment Agreement will terminate
effective December 31, 2007.

II. Supplemental Benefits

In addition to the other Company benefits that are otherwise available for
officers of the Company, effective January 1, 2008, you will be eligible to
receive the following benefits in accordance with the terms and conditions of
this agreement or the particular plan or policy, as applicable:

A. Change in Control Severance Benefits

For the period of time that the Second Supplement to the Dynegy Inc. Executive
Severance Pay Plan, as currently amended and as the same may be further amended
or supplemented from time to time (the “Second Supplement”), remains in effect,
and assuming your continued employment with the Company, you will be eligible to
receive, pursuant to this agreement, the severance benefits of a Level One
Covered Individual (as defined in the Second Supplement) under the Second
Supplement in accordance with the terms and conditions of the Second Supplement,
which are incorporated herein by reference except as such terms and conditions
are otherwise modified herein, provided you agree to all such terms and
conditions. (In the event the Second Supplement is replaced by a successor
change in control severance plan, you will be eligible to participate in such
successor plan.)



--------------------------------------------------------------------------------

Mr. Bruce A. Williamson

November 28, 2007

Page 2

You hereby agree to all terms and conditions of the Second Supplement, including
but not limited to, the provisions of Section1 3.5
(Confidentiality/Noncompete/Nonsolicitation), with the following modifications
for purposes of this agreement:

1. Section 2.1(c)(2) is hereby modified to require a material diminution in your
annual base salary from the annual base salary provided to you immediately prior
to the date on which a Change in Control (as defined in the Second Supplement)
occurs;

2. By your execution of this agreement, you are eligible to receive the same
severance benefits hereunder as a Level One Covered Individual under the Second
Supplement who signed the letter described in Section 2.1(h) on or before
April 1, 2007;

3. Upon your entitlement to receive severance benefits hereunder, the lump sum
payments described in Subsections 3.1(a) and (b) shall be paid to you in
accordance with the terms and conditions hereof no later than March 15th of the
calendar year following the year in which your Involuntary Termination (as
defined in the Second Supplement) occurs;

4. Outplacement services and benefits under Section 3.1(e) will be provided in
accordance with Internal Revenue Code Section 409A and the regulations and
guidance issued thereunder (“Code Section 409A”); and

5. You are not entitled to receive a Gross-up Payment (as defined in the Second
Supplement) under Section 3.4 (you will be covered under a separate excise tax
reimbursement policy of the Company).

Each of the payments of severance, continued medical and outplacement benefits
provided herein are designated as separate payments for purposes of the
short-term deferral rules under Treasury Regulation
Section 1.409A-1(b)(4)(i)(F), the exemption for involuntary terminations under
separation pay plans under Treasury Regulation Section 1.409A-1(b)(9)(iii), the
exemption for medical expense reimbursements under Treasury Regulation
Section 1.409A-1(b)(9)(v)(B), and the exemption for in-kind benefits under
Treasury Regulation Section 1.409A-1(b)(9)(v)(C). As a result, (A) payments that
are made on or before the 15th day of the third month of the calendar year
following the applicable year of termination, and (B) any additional payments
that are made on or before the last day of the second calendar year following
the year of your termination and do not exceed the lesser of two times your base
salary in the year prior to your termination or two times the limit under Code
Section 401(a)(17) then in effect, are exempt from the requirements of Code
Section 409A. All amounts paid to you for reimbursement of any

 

--------------------------------------------------------------------------------

1

All Section references herein shall refer to Sections of the Second Supplement.

 

2



--------------------------------------------------------------------------------

Mr. Bruce A. Williamson

November 28, 2007

Page 3

medical expense will be paid to you not later than the last day of the calendar
year following the year in which you incur such medical expense. Since you are a
“specified employee” within the meaning of Code Section 409A, to the extent the
payments to be made during the first six (6)-month period following your
termination of employment exceed such exempt amounts or are otherwise subject to
the six (6)-month payment delay requirements of Code Section 409A, those
payments shall be withheld and the amount of the payments withheld will be paid
in a lump sum, without interest, during the seventh month after your
termination.

B. Death Benefits

In addition to the death benefits provided by the Company to you, which
currently comprise life insurance coverage in the amount of one times your
annual base salary, during your employment with the Company, the Company will
reimburse you for the annual premium cost associated with an individual term
life policy on your life, with a coverage amount not to exceed One Million
Dollars ($1,000,000.00), which policy shall be purchased and owned by you (or a
trust that you may select to own such policy). All premium reimbursement amounts
will be paid to you as soon as administratively reasonable but in no event later
than the last day of the calendar year following the year in which you incur
such premium cost.

In the event of your death, for a period of twelve (12) months from the date of
your death, your family shall be eligible to receive all medical, dental and
vision benefits that the Company was maintaining for you and/or your family as
of the date of your death, at the same contribution and premium rates as may be
charged to active employees during such period. Such twelve (12)-month period
shall run concurrently with the applicable COBRA period.

C. Disability Benefits

In addition to the long-term disability benefits provided by the Company to you,
which currently comprise salary continuation of up to 60% of your monthly base
salary (subject to a monthly maximum of $25,000 pursuant to the terms and
subject to the conditions of the Company’s long-term disability plan, in the
event you become Disabled (as defined below) during your employment with the
Company, you will receive a lump sum payment equal to twelve (12) months of your
Base Salary (as defined below). Such payment will be paid to you as soon as
administratively reasonable but in no event later than the 15th day of the third
month of the calendar year following the year that you are determined to be
Disabled. In addition, to the extent that such payment to you results or will
result in an offset of any long-term disability payments that are otherwise
payable to you under a long-term disability plan maintained by the Company, the
Company shall make an additional lump sum payment to you that is equal to the
amount of such offset payments, as soon as administratively reasonable but in no
event later than the 15th day of the third month of the calendar year following
the year that you are determined to be Disabled. For purposes of this Paragraph
C, “Disabled” means that a determination has been made that you are disabled for
purposes of being eligible to receive disability benefits under the Company’s
long-term disability plan (or Social Security disability benefits at a time when
the

 

3



--------------------------------------------------------------------------------

Mr. Bruce A. Williamson

November 28, 2007

Page 4

Company does not maintain a long-term disability plan or such plan is not
available to you). For purposes of this Paragraph C, “Base Salary” means your
regular base salary on the date you are determined to be Disabled but excluding
all bonuses, expense reimbursements, benefits paid under any plan maintained by
the Company and all equity awards of any type.

D. Vacation Benefits

You are entitled to receive four (4) weeks of paid vacation per annum.

E. Tax Withholding

Any benefits paid or provided pursuant to this agreement will be subject to the
required tax withholding.

F. Section 409A

It is the parties’ intention that this agreement will not result in unfavorable
tax consequences to you under Code Section 409A. Accordingly, you consent to any
amendment of this agreement as Dynegy may reasonably make in furtherance of such
intention, and Dynegy shall promptly provide you with a copy of such amendment.
Any such amendments shall be made in a manner that preserves to the maximum
extent possible the intended benefits to you. This paragraph does not create an
obligation on the part of Dynegy to modify this agreement and does not guarantee
that the amounts or benefits owed under this agreement will not be subject to
interest and penalties under Code Section 409A.

This agreement shall supercede any and all existing oral or written agreements,
representations or warranties between Dynegy and you regarding the subject
matter hereof. Except as otherwise provided herein, this agreement may not be
amended except by written agreement of both parties.

 

4



--------------------------------------------------------------------------------

Mr. Bruce A. Williamson

November 28, 2007

Page 5

This agreement is executed as of the date first set forth above and effective as
set forth herein.

 

Dynegy Inc. By:  

/s/ J. Kevin Blodgett

  J. Kevin Blodgett  

General Counsel and Executive

Vice President, Administration

 

Agreed and Accepted:

/s/ Bruce A. Williamson

Bruce A. Williamson

 

5